ON REHEARING
PER CURIAM.
In their motion for rehearing, appellants ask that the opinion herein be modified so as to amend the decree of the trial court to expressly provide that the real estate in question shall be subject to claims properly allowed by the Probate Court of Iron County and costs incurred in the administration of the estate of George Thomas Mills.
The parties were asked to file suggestions on the question. In his suggestions filed in this Court, respondent concedes that the decree would not prevent “the administrator from taking the land to pay debts and the cost of administration of the estate if there be insufficient personal property from which to pay them.” We agree.
Appellants’ motion for a rehearing or, in the alternative, for a transfer to the Court en Banc, is overruled.